Citation Nr: 1048144	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-03 566A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Thomas Martin, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1973 
to April 1984.  He died in July 2006.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' Appeals 
(Board/BVA) is from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

In June 2010, as support for her claim, the appellant-widow 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) of the Board, commonly referred to as a Travel 
Board hearing.  During the hearing, she submitted additional 
evidence and waived her right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  She also waived her 
right to have the RO initially consider other evidence that she 
had submitted just two days before the hearing.

Because, however, the claim requires further development, the 
Board is remanding the claim.  And since the appellant is 
represented by an attorney, the remand will be to the RO, not 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant claims the Veteran's death was related to his 
military service in that he injured his right knee in service, 
consequently had to undergo numerous surgeries both during and 
after service, and had to take 
nonsteroidal anti-inflammatory medications (NSAIDs) regularly for 
his associated pain, which in turn eventually caused him to 
develop a heart condition that ultimately caused his fatal 
myocardial infarction (heart attack).

The law provides dependency and indemnity compensation (DIC) for 
a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of the 
Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).



In this case, the Veteran had service-connected right and left 
knee disabilities.
His death certificate lists his immediate cause of death as acute 
myocardial infarction due to occlusive coronary atherosclerosis 
due to atherosclerotic cardiovascular disease with cardiomegaly.  
Myocardial fibrosis and obesity were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

As support for her cause-of-death claim, the appellant submitted 
a medical opinion of S.L., M.D., supporting the notion that 
regularly taking pain medications, specifically salsalate or 
aspirin, can lead to increased sodium uptake which can result in 
essential hypertension which can cause heart disease.  Dr. S.L. 
went on to state that, in this Veteran's case in particular, 
chronic pain, anti-inflammatory medications, and seven surgeries 
took a toll on his health and led to his coronary artery disease, 
cardiomegaly and demise.

Dr. S.L.'s reference to "took a toll" on the Veteran's health 
is insufficient to establish the required correlation indicating 
the service-connected knee disabilities were a principal or 
substantial or material contributory cause of the Veteran's 
death.  See 38 C.F.R. § 3.312.  But this opinion does at least 
suggest this possibility.  In DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court indicated that, 
while 38 U.S.C. § 5103A(a) does not always require VA to assist 
the claimant in obtaining a medical opinion or examination for a 
DIC claim, it does require VA to assist a claimant in obtaining 
such whenever necessary to substantiate the DIC claim; see, too, 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in 
the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination or opinion when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).



The Board therefore is requesting a medical nexus opinion to 
assist in determining whether there was any relationship or 
correlation between the Veteran's 
service-connected knee disabilities (especially the one affecting 
his right knee), including the medications taken and surgeries 
undergone to treat these disabilities, and his eventual death.

Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

1.  Obtain a medical nexus opinion to 
determine the likelihood (very likely, as 
likely as not, or unlikely) the Veteran's 
knee disabilities, including especially 
pain medications and several surgeries to 
treat these disabilities, either caused his 
terminal conditions or contributed 
substantially or materially to them.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The commenting doctor must review the claims 
file, including a complete copy of this 
remand and the supporting opinion of S.L., 
M.D., for the Veteran's pertinent medical and 
other history. 

The commenting doctor must discuss the 
rationale of the opinion, whether favorable 
or unfavorable.

2.  Then readjudicate the claim for service 
connection for the cause of the Veteran's 
death in light of the additional evidence.  
If the claim is not granted to appellant's 
satisfaction, send her and her attorney a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


